Exhibit 10.3
 
ITRON, INC.

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD NOTICE
FOR PARTICIPANTS IN FRANCE
   

 
Itron, Inc. (the “Company”) hereby grants to Participant a performance
restricted stock unit award (the “Award”).  The Award is subject to all the
terms and conditions set forth in this Performance Restricted Stock Unit Award
Notice (the “Award Notice”), the Performance Restricted Stock Unit Award
Agreement, including Appendices A and B (the “Agreement”), the Itron, Inc.
Amended and Restated 2000 Stock Incentive Plan (the “U.S. Plan”), and the Rules
of the Itron, Inc. 2000 Stock Incentive Plan for the Grant of Restricted Stock
Units to Participants in France (the “French RSU Plan” and together with the
U.S. Plan, the “Plan”), all of which are incorporated into the Award Notice in
their entirety.


 
Participant:
«First_Name» «Last_Name»
 
Grant Date:
«Grant Date»
 
Performance Period:
January 1, 2010 to December 31, 2010
   
Number of Performance Restricted Stock Units (“PSUs”):
The actual number of PSUs that become eligible for vesting according to the
Vesting Schedule below shall be determined based on the attainment of the 2010
Performance Goals specified in Appendix A, as assessed by the Plan Administrator
as soon as reasonably practicable after the end of the Performance Period.
 
   
The minimum number of PSUs is zero (0).
 
   
The target number of PSUs is: «# of Units»
 
   
The maximum number of PSUs is: «# of Units»
 
 
Vesting Schedule:
The actual number of PSUs that become eligible for vesting based on the
attainment of the 2010 Performance Goals shall vest in three equal installments
on January 1, 2012, January 1, 2013 and January 1, 2014 (each, a “Vest Date”).
 

 


 
 

 


 
 
Additional Terms/Acknowledgement:  This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement and the Plan which are
attached to and incorporated into this Award Notice in their entirety.
 

By signing and returning this Award Notice and Agreement providing for the terms
and conditions of my grant, I confirm having read and understood the documents
relating to this grant (the Performance Restricted Stock Unit Award Agreement,
including the Appendices, the U.S. Plan, the French RSU Plan and the U.S. Plan
Prospectus) which were provided to me in English language.  I accept the terms
of those documents accordingly.
 

En signant et renvoyant la présente Notice d’Attribution et le Contrat décrivant
les termes et conditions de mon attribution, je confirme ainsi avoir lu et
compris les documents relatifs à cette attribution (le Contrat d’Attribution
d’Actions Gratuites soumises à des Conditions de Performance, incluant les
Annexes, le Plan Américain, le Sous-Plan pour la France et le Prospectus
Américain) qui m’ont été communiqués en langue anglaise.  J’en accepte les
termes en connaissance de cause.

«First_Name» «Last_Name»
 
I accept this award subject to the terms and conditions stated herein.
 
«Electronically Signed»

 


 

 
Attachments:

 
1. Performance Restricted Stock Unit Award Agreement, including Appendices A and
B 
2.  U.S. Plan
3.  French RSU Plan
4. U.S. Plan Prospectus
 


 
 

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN FRANCE

 

Pursuant to your Performance Restricted Stock Unit Award Notice (the “Award
Notice”) and this Performance Restricted Stock Unit Award Agreement, including
Appendices A and B (this “Agreement”), Itron, Inc. (the “Company”) has granted
you a performance restricted stock unit award (the “Award”) under its Amended
and Restated 2000 Stock Incentive Plan (the “Plan”) and the Rules of the Itron,
Inc. 2000 Stock Incentive Plan for the Grant of Restricted Stock Units to
Participants in France (the “French RSU Plan” and together with the U.S. Plan,
the “Plan”).  Capitalized terms not expressly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan, as
applicable.
 
The Award is intended to qualify for the favorable tax and social security
treatment in France applicable to shares granted for no consideration under
Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code, as
amended.  However, certain events may affect the qualified status of the Award
and the Company does not make any undertaking or representation to maintain the
qualified status of the Award.  If the Award does not retain its qualified
status, the favorable tax and social security treatment will not apply and you
will be required to pay your portion of social security contributions resulting
from the Award.
 

Moreover, if you relocate to another country, any special terms and conditions
applicable to restricted stock unit awards granted in such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
 

In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 

The details of the Award are as follows:
 

1.  
Number of Units Subject to Award

 
This Award is a performance based award which is based on targets set by the
Plan Administrator at the beginning of the performance year (calendar year 2010
in this case) (the “Performance Period”).  Performance goals are set forth in
Appendix A along with your target number of Units for the Performance
Period.  At the end of the Performance Period, the Plan Administrator shall
determine the actual number of Units that are eligible for vesting under the
Award, in accordance with Appendix A and the performance goals set forth
therein.  The Plan Administrator will communicate this number to you as soon as
practicable after the end of the Performance Period.  The Units will vest in
accordance with Section 2 below.
 

2.  
Vesting and Settlement

 
The Award will vest to the extent the performance goals set forth in Appendix A
are attained as determined by the Plan Administrator and according to the
vesting schedule set forth in the Award Notice (the “Vesting
Schedule”). Performance restricted stock units that have vested and are no
longer subject to forfeiture according to the Vesting Schedule are referred to
herein as “Vested Units.”  Performance restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.”  The Unvested and Vested Units are collectively
referred to herein as the “Units”.  The Award will terminate and the Unvested
Units will be subject to forfeiture upon termination of your employment as set
forth in Section 4 below.
 
Unless otherwise provided in this Agreement, as soon as practicable after the
Vesting Date, the Company will settle the Vested Units by issuing to you one
Share for each Vested Unit, subject to the provisions of Section 7 below.
 

3.  
Corporate Transaction/Change in Control

 
In the event of a Corporate Transaction (including a Related Party Transaction)
during the Performance Period or the period  between the end of the Performance
Period and the Vesting Date that does not meet the definition of Change in
Control set forth in Appendix B, your Award will remain unaffected.
 
In the event of a Change in Control (as defined in Appendix B) during the
Performance Period, the number of PSUs subject to the Award shall be the greater
of (a) the target number of PSUs subject to the Award or (b) the actual number
of PSUs subject to the Award as determined based on the attainment of the
performance goals if the Plan Administrator determines that the attainment of
the performance goals may be determined as of the date of the Change in Control,
pro rated based on the portion of the Performance Period that has elapsed
between the Date of Grant and the date of the Change in Control.
 
In the event of a Change in Control (as defined in Appendix B) during the period
between the end of the Performance Period and the Vesting Date, any Unvested
Units will accelerate in vesting and become Vested Units immediately prior to
such Change in Control.
 

4.  
Termination of Employment

 
4.1 Death
 
If your employment terminates during the Performance Period by reason of death,
the actual number of Units that become eligible for vesting (based on the
attainment of the performance goals as assessed after the end of the Performance
Period) will become transferable to your heirs.  The Company will issue the
Shares subject to such Units to your heirs after the end of the Performance
Period, provided they contact the Company to request the issuance of the Shares
within six (6) months following your death.  If your heirs do not request the
issuance of the Shares within six (6) months of your death, all of the Units
will be forfeited to the Company.
 
If your employment terminates during the period between the end of the
Performance Period and the Vesting Date by reason of death, the actual number of
Units that have become eligible for vesting will become transferable to your
heirs.  The Company will issue the Shares subject to the Units to your heirs
upon their request, provided they contact the Company with such a request within
six (6) months following your death.  If your heirs do not request the issuance
of the Shares within six (6) months of your death, the Units will be forfeited
to the Company.
 

4.2 Disability
 
If your employment terminates during the Performance Period by reason of
Disability (as defined in the French RSU Plan), the number of Units that become
eligible for vesting according to the Vesting Schedule (based on the attainment
of the performance goals as assessed after the end of the Performance Period)
shall be pro-rated based on the number of calendar days of employment with the
Company or a Related Corporation during the Performance Period (rounded down to
the nearest whole number) and such Units shall vest and be settled in accordance
with the Vesting Schedule and Section 2 above.
 
If your employment terminates during the period between the end of the
Performance Period and the Vesting Date by reason of Disability (as defined in
the French RSU Plan), the Unvested Units shall vest and be settled in accordance
with the Vesting Schedule and Section 2 above.
 

4.3 Other
 
If your employment terminates for any other reason during the Performance Period
or the period between the end of the Performance Period and the Vesting Date,
any Unvested Units will be forfeited upon termination of your employment.
 

5.  
No Rights as Shareholder

 
You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.
 

6.  
Transferability of Units

 
Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.
 

7.  
Transferability of Shares

 
7.1 Holding Period
 
You are required to hold the Shares issued pursuant to the vesting of the Units
for two years as measured from the Vesting Date or such other period as is
required to comply with the minimum mandatory holding period applicable to
Shares underlying French-qualified Restricted Stock Units (the “Holding
Period”), even if you are no longer an employee or corporate officer, as
applicable, of a French Entity. As from the end of the Holding Period, the
corresponding Shares shall be freely transferable, subject to applicable legal
and regulatory provisions in force and in particular to the provisions of
Section 7.2 below.
 
This Holding Period requirement shall not apply to your heirs should they
acquire Shares under the Plan pursuant to Section 4.1 above nor shall it apply
if you terminate employment due to Disability (as defined in the French RSU
Plan).
 
7.2 Closed Period
 
As long as the Award and the Shares issued upon vesting of the Units maintain
their qualified status and to the extent such restriction is applicable under
French law, the Shares may not be sold during a Closed Period (as defined in the
French RSU Plan).
 
This Closed Period restriction shall not apply to your heirs should they acquire
Shares under the Plan pursuant to Section 4.1 above nor shall it apply if you
terminate employment due to Disability (as defined in the French RSU Plan).
 
7.3 Shareholding Restrictions
 
If you qualify as a managing corporate officer (i.e., “mandataires sociaux,”
Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions), or have a
comparable position in any company of the Itron group of companies including at
the Company, and you are subject to shareholding restrictions under French law,
you must hold 20% of the Shares issued upon vesting of the Units and you may not
sell such Shares until you cease to serve as a managing corporate officer (or
cease to have a comparable position as described herein), if required under
French law.
 
7.4 Compliance with Transfer Restrictions
 
To ensure compliance with the restrictions on the transfer of Shares described
in Sections 7.1, 7.2 and 7.3 above, the Company may require that the Shares be
held with Fidelity or any brokerage firm designated by the Company (or according
to any procedure implemented by the Company) until such Shares are sold.
 
8.  
Securities Law Compliance

 
8.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
 
8.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
 
8.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
 
8.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
 
9.  
Book Entry Registration of Shares

 
The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
 

10.  
Responsibility for Taxes

 
10.1 Regardless of any action the Company or your employer (the “Employer”) take
with respect to any and all income tax, social insurance, payroll tax, payment
on account or other tax-related items related to your participation in the Plan
and legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company and/or the
Employer.  You further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
granting or vesting of the Award, the settlement of Vested Units, the issuance
of Shares upon settlement of the Vested Units, the subsequent sale of Shares
acquired upon settlement of the Vested Units and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax and/or social insurance
contribution result.  Further, if you have become subject to tax and/or social
insurance contributions in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
 
10.2 Prior to any relevant taxable or tax and/or social insurance contribution
withholding event, as applicable, you will pay or make adequate arrangements
satisfactory to the Company and or the Employer to satisfy all Tax-Related
Items.
 
(a) In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the "Agent") as your Agent, and authorize the Agent, to:
 
(i)  
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

 
(ii)  
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

 
(iii)  
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

 
(iv)  
Remit any remaining funds to you.

 
(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 10.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
 
(i)  
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 
(ii)  
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits; and/or

 
(iii)  
withholding in Shares to be issued upon settlement of the Vested Units.

 
(c) If the amount withheld is greater than the actual Tax-Related Items, the
difference will be refunded to you as soon as practicable.  To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates.  If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax and/or social insurance contribution
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan.  The Company may refuse to issue
or deliver Shares to you if you fail to comply with your obligations in
connection with the Tax-Related Items.
 
10.3 You acknowledge that the authorization and instruction to the Agent set
forth in Section 10.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”).  This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.
 
You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price.  You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale.  You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan.  In the event
of the Agent’s inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.
 

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan.  You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans.  The Agent is a third party
beneficiary of Section 10.2(a)(i) and this 10b5-1 Plan.
 
11.  
Nature of Grant

 
In accepting the grant, you acknowledge, understand and agree that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance restricted
stock units, or benefits in lieu of performance restricted stock units, even if
performance restricted stock units have been granted repeatedly in the past;
 
(c) all decisions with respect to future grants of performance restricted stock
units, if any, will be at the sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;
 
(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
 
(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;
 
(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;
 
(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and, in consideration of the grant of the Award to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against the Company or the Employer, waive the ability, if any, to bring
any such claim and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claims;
 
(l) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Award, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Company’s Chief Executive Officer shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of the Award (including whether or not a transfer of employment between
or among the Company and its Related Corporations or a change in status from an
employee to a consultant, agent, advisor or independent contractor will
constitute a termination of active employment for purposes of the Award); and
 
(m) the Award and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take over or transfer of
liability.
 
12. No Advice Regarding Grant
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.  You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
 
13. Data Privacy
 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your  participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than France.  You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative.  You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 

14. Electronic Delivery and Participation
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
 
15. Language
 
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
 
16. General Provisions
 
16.1 Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
 
16.2 Section 409A.  For purposes of U.S. taxpayers, the Units and the settlement
of the Units are intended to either be exempt from Section 409A of the Code
under the “short-term deferral” exception or comply with Section 409A of the
Code, and this Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent.  In furtherance of this intent, the
Plan Administrator may, at any time and without your consent, modify the terms
of the Award as it determines appropriate to comply with the requirements of
Section 409A of the Code and the related U.S. Department of Treasury
guidance.  The Company makes no representation or covenant to ensure that the
Units, settlement of the Units or other payment hereunder are exempt from or
compliant with Section 409A of the Code and will have no liability to you or any
other party if the settlement of the Units or other payment hereunder that is
intended to be exempt from, or compliant with, Section 409A of the Code, is not
so exempt or compliant or for any action taken by the Plan Administrator with
respect thereto.
 
16.3 Governing Law and Choice of Venue.  The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws.  For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
 
16.4 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
16.5Notice. Any notice required or permitted hereunder shall be made in writing
and sent to the following address:
 

Itron, Inc.
Attn.  General Counsel
2111 N. Molter Road
Liberty Lake, WA  99019
USA


 
 

 

APPENDIX A


[INSERT 2010 PERFORMANCE GOALS]
 
 
 

 
APPENDIX B
 
ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR PARTICIPANTS IN FRANCE
 

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if any of the events set forth in any of the following paragraphs shall
have occurred:
 
(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding Shares or the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in subsection(c) below;
 
(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that for purposes of this definition, any
individual who becomes a member of the Board subsequent to the beginning of the
two-year period, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of an Person other than the Board shall not be
considered a member of the Incumbent Board;
 
(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation immediately following which members of the Incumbent
Board constitute a majority of the members of the board of directors (or similar
body) of the surviving entity or, if the surviving entity is a subsidiary, any
parent thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities; or the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
 
For clarity, a Change in Control shall not be deemed to have occurred in the
event of a reincorporation of the Company.
 
For Purposes of this Appendix B, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.
 
For purposes of this Appendix B, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates (as such term is
set forth in Rule 12-b2 promulgated under Section 12 of the Exchange Act), (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 



